Case: 15-12254   Date Filed: 03/31/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12254
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:13-tp-20114-CMA-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

YOAN ALVAREZ-HERNANDEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 31, 2016)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-12254     Date Filed: 03/31/2016   Page: 2 of 4


      Yoan Alvarez-Hernandez appeals his sentence of 15 months of

imprisonment, which the district court imposed after it revoked his supervised

release for the third time. We affirm.

      Alvarez-Hernandez was convicted in 2012 of conspiracy to defraud,

18 U.S.C. § 371, access device fraud, id. § 1029(a)(3), (c)(1)(A)(i), and mail fraud,

id. § 1341, which were Class C and D felonies. The district court sentenced him to

a term of 15 months’ imprisonment, followed by 1 year of supervised release.

      After Alvarez-Hernandez’s first revocation of supervised release in 2013,

the district court sentenced him to an additional term of 4 months’ imprisonment,

followed by 24 months of supervised release. After Alvarez-Hernandez’s second

revocation of supervised release in 2014, the district court sentenced him to time

served and placed him on supervised release for another 32 months. After Alvarez-

Hernandez’s third revocation of supervised release in 2015, the district court

sentenced him to an additional term of 15 months’ imprisonment, followed by no

supervised release.

      Alvarez-Hernandez argues that his right to liberty is being violated because

he was sentenced to and will have been incarcerated for a total of 40 months based

on all of the revocations of his supervised release, even though his original

sentence consisted of 15 months’ imprisonment and 1 year of supervised release.




                                          2
               Case: 15-12254     Date Filed: 03/31/2016     Page: 3 of 4


We note that Alvarez-Hernandez has not filed a copy of the transcript of his final

revocation hearing concerning his third revocation of supervised release.

      We review de novo “the legality of a sentence, including a sentence imposed

pursuant to revocation of a term of supervised release.” United States v. Pla,

345 F.3d 1312, 1313 (11th Cir. 2003). A court revoking a defendant’s supervised

release may impose both a new prison term and a new term of supervised release.

Id. at 1314. The new term of imprisonment cannot exceed the statutory maximum

custodial revocation sentence, which is determined by the grade of the felony

offense that resulted in the term of supervised release. See 18 U.S.C. § 3583(e)(3).

If a district court finds that a defendant has violated a condition of supervised

release, the district court may not sentence the defendant to more than 24 months’

imprisonment on any revocation if the original offense is a Class C or D felony.

Id. In United States v. Cunningham, 800 F.3d 1290 (11th Cir. 2015), we held that

“upon each revocation of supervised release a defendant may be sentenced to the

felony class limits contained within § 3583(e)(3) without regard to imprisonment

previously served for revocation of supervised release.” Id. at 1293.

      We affirm Alvarez-Hernandez’s sentence. Despite the lack of transcript and

its effect on ascertaining whether Alvarez-Hernandez raised his argument before

the district court, his appeal fails. The district court had the authority to sentence

Alvarez-Hernandez to a maximum term of 24 months’ imprisonment for each


                                            3
               Case: 15-12254     Date Filed: 03/31/2016   Page: 4 of 4


revocation of his supervised release. Alvarez-Hernandez was never sentenced on

any single revocation to more than 24 months’ imprisonment, and his most recent

revocation resulted in a sentence of 15 months, with no additional supervised

release to follow. The district court did not err.


      AFFIRMED.




                                            4